Citation Nr: 1426095	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-03 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel





INTRODUCTION

The Veteran served on active duty from November 1958 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective May 14, 2009.  Thereafter, in a December 2013 rating decision, the RO implemented a June 2013 order of the Board, which increased the Veteran's disability rating to 50 percent, effective May 14, 2009.  

The appellant subsequently appealed the Board's June 2013 decision to the United States Court of Appeals for Veterans Claims (Court).  Thereafter, while the case was pending before the Court, the VA Office of General Counsel and the appellant's attorney (hereinafter known as "the parties") filed a Joint Motion for Remand (Joint Motion), requesting that the Court vacate the Board's decision to the extent that it granted a disability rating of 50 percent for PTSD, and no higher.  By an Order dated December 2013, the Court granted the parties' Joint Motion, and remanded the claim to the Board for compliance with the directives specified by the Court.

Review of the Virtual VA and VBMS paperless claims processing systems does not reveal any additional records pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The parties to the December 2013 Joint Motion concluded that the Board erred by limiting its consideration of the Veteran's claim only to whether he met the criteria for a 50 percent rating, determining that, per the Veteran's service organization representative, that was the maximum rating he was requesting.  The Court thereafter directed the Board to obtain up-to-date PTSD treatment records and reconsider the Veteran's claim.  As the case must be remanded for additional records, and since that the Veteran was last afforded a VA examination in June 2009, the Board finds that a current VA examination should also be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's VA treatment records, dated since April 2009.    

2.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims file should be made available for review by the examiner in conjunction with the examination.

The examiner should identify what symptoms the Veteran currently manifests or has manifested in the recent past that are attributable to his service-connected PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's PTSD on his social and occupational functioning, and assigned a Global Assessment of Functioning (GAF) score for the Veteran's condition and explain the significance of the score.

A complete rationale for all opinions and conclusions should be provided.

3.  Finally, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



